Citation Nr: 1536472	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the loss of use of the left lower extremity.

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted an increased 40 percent disability rating for weakness of the left lower extremity and denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In an August 2010 statement submitted by his accredited representative, the Veteran indicated that he disagreed with the March 2010 decision to the extent that he was not granted loss of use of the left lower extremity and denied an automobile grant.  Indeed, in a July 2015 letter, the Veteran's accredited representative indicated that the benefits sought were special monthly compensation based on loss of use of left lower extremity and entitlement to automobile and adaptive equipment or adaptive equipment only.  The Board has characterized the issues on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2014); see also 38 C.F.R. § 3.808(b) (2015).   

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a Veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2015).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2015).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

Here, service connection is in effect for multiple sclerosis.  Service connection has also been granted for weakness of the left lower extremity secondary to multiple sclerosis.  A 40 percent disability rating has been established under Diagnostic Code 8520, for moderately severe incomplete paralysis of the sciatic nerve.

The medical evidence of record clearly shows that the Veteran experiences foot drop.  A VA neurology record from February 2010 reflects that the Veteran's spasticity had worsened.  Neurological examination was remarkable for left end point tremor, left foot drop, and spastic gait ataxia with left foot drop and knee hyperextension.  The examiner also indicated that the Veteran's gait was stable.

Additionally, on VA compensation and pension examination in March 2010, the examiner noted that the Veteran used a cane and could only walk 25 feet due to progressive weakness; about two years previously, the Veteran started using a power chair.  Motor impairment of the left lower extremity was deemed to be 2/5.  Left knee jerk and ankle jerk were each 1+.  It was specified that the Veteran had an ataxic gait due to left foot drop.  The diagnosis given was multiple sclerosis with left foot drop.

However, the competent medical evidence on file is insufficient to make a decision on the claim.  The extent of the Veteran's foot drop is unclear.  Further, as the Veteran's accredited representative pointed out in a July 2015 letter, the record does not indicate if the Veteran's left extremity weakness is due to paralysis of the sciatic nerve (as is currently rated by analogy under Diagnostic Code 8520) or to paralysis of the external popliteal nerve (as would be rated under Diagnostic Code 8521).  This distinction is important, as complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop is one of the specific examples listed under 38 C.F.R. § 3.350(a)(2) which constitutes loss of use of a foot.  The Board finds that a new VA examination for clarification on this point is necessary.

Further, the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is encompassed within and inextricably intertwined with the issue of loss of use of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, further consideration of the claim for entitlement to automobile and adaptive equipment or for adaptive equipment only must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the current nature of his left lower extremity weakness.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is specifically requested to respond to the following questions:
	a)  Which nerve manifests the Veteran's left foot drop?
	b)  Is active movement possible of the muscles below the knee?
	c)  Is flexion of the left knee affected?
	d)  Can the Veteran dorsiflex the foot?
	e)  Is dorsal flexion of the proximal phalanges of left toes lost?
	f)  Is abduction of the left foot lost?
	g)  Is adduction of the left loot weakened?
	h)  Does anesthesia cover the entire dorsum of the left foot and toes?
	i)  Does any effective function remains other than that which would be equally well served by an amputation stump at the site of election below the left knee with the use of a suitable prosthetic appliance?
	j)  Would balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for the left foot?

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




